Citation Nr: 1411935	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active military service from July 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, another remand is needed so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claim of entitlement to a TDIU. In October 2011, the Board remanded this issue so that VA could obtain any identified outstanding records of relevant treatment and provide an appropriate examination or examinations to determine if the Veteran's service-connected disabilities render her unable to obtain and to maintain substantially gainful employment without regard to her age. A VA mental disorders examination was conducted in November 2011, and a VA general medical examination was conducted in December 2011.  

Another remand is necessary because the mental disorders examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one or, at minimum, notify the claimant why one will not or cannot be provided); see also, Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to compliance with remand directives).  The examiner provided an opinion, as follows:  "It is believed the veteran is employable.  She would be able to work from home for instance doing medical transcription.  In that capacity she could work at her own pace and would have little contact with others."  

Unlike the regular VA disability rating schedule, which is based on the average impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). In adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); Friscia v. Brown, 7 Vet. App. 294 (1994) (considering claimant's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering claimant's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering claimant's master's degree in education and his part-time work as a tutor).  

In the Veteran's September 2008 VA Form 21-8940, she indicated that she had worked as a secretary at two medical centers and that she had 4 years of high school and 2 years of college. Records associated with her Social Security disability benefits claim include her report that the highest grade of school completed was 2 years of college, completed in the summer of 1990. In an entry as to whether she had completed any type of special job training, trade or vocational school she noted that she completed American Red Cross Disaster Training and Instructor Training in the summer of 1990. Those records include her report of working as a secretary, medical secretary, clerk, and cash management specialist. There is evidence that she has any education, training, or work history as a medical transcriptionist.  

Thus, the November 2011 opinion is inadequate because the examiner expressed her opinion that the Veteran is employable in terms of employment in an occupation for which the Veteran has no education, training, or work history. A remand is necessary to provide an adequate examination and obtain an adequate opinion. Also, any outstanding records of VA treatment of the Veteran since December 7, 2011 must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment of the Veteran since December 7, 2011 and associate them with the claims file.  

2.  Then, ensure that the Veteran is scheduled for an appropriate examination by an examiner who has not previously examined her.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether he or she reviewed the claims file.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected anxiety disorder renders her unable to obtain and maintain substantially gainful employment without regard to her age.  The examiner must provide a rationale for any conclusion reached.  Prior to providing the requested opinion, the examiner should review the narrative portion of this Remand, which will be associated with the claims file, so as to avoid rendering an inadequate opinion.  An opinion that the Veteran can obtain and maintain employment in an occupation for which she has no prior necessary education, training, or work history will not be considered an adequate opinion.  
3.  The RO/AMC must review the examination report in light of the narrative portion of this Remand.  If the examination, including the opinion, is not adequate, the RO/AMC must take immediate corrective action.  

4.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002)This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

